DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/20 is being considered by the examiner.

Response to Amendment
This office action is in response to amendment filed on 10/16/20.  Claims 1-34 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 13-16, 17-22, and 29-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: 3GPP TSG-RAN WG2 Meeting #102; R2-1808111 (hereinafter Ericsson) in view of Edge et al. (WO 2013/033464 A2), and further in view of CMCC et al.: 3GPP TSG-RAN WG2 #102; R2-1808893 (hereinafter CMCC).
Regarding claim 1, Ericsson teaches a method for broadcasting positioning assistance data in a wireless network performed by a location server (E-SMLC), the method comprising:
determining the positioning assistance data to be broadcast by a base station (eNB) (E-SMLC determines positioning assistance data to be broadcast by eNB) [page 2, section 2, items 4-5];
partitioning the positioning assistance data into a plurality of positioning System Information Blocks (posSlBs)  (positioning SIBs) (positioning assistance data may be partitioned into positioning SIBs) [page 4, sections 3.2 and 4]; and
sending the plurality of posSlBs to the base station, wherein the base station periodically broadcasts the plurality of posSlBs (E-SMLC sends positioning SIBs including periodicity to eNB for broadcast) [page 2, section 2, items 4-5].
Ericsson does not explicitly teach determining a validity time for each posSIB, and that the broadcasted posSIBs contain the validity time.  In an analogous prior art reference, Edge teaches (LPP/LPPe Provide Assistance Data message), and sending the validity time for each positioning assistance data message (Location server determines validity time for each LPP/LPPe Provide Assistance Data message which is transported to Broadcast Subsystem to be broadcast to UEs) [paragraphs 106-107, 110].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ericsson to allow determining a validity time for each posSIB, and sending the validity time for each posSIB, as taught by Edge, in order to indicate how long the assistance data may be used to support positioning.
The combination of Ericsson and Edge does not explicitly teach that each posSIB contains a value tag, wherein the value tag for a posSIB indicates whether the positioning assistance data in the posSIB has changed.  In an analogous prior art reference, CMCC teaches a possSIB (positioning SIB) contains a value tag (systemInfoValueTag), wherein the value tag for a posSIB indicates whether the positioning assistance data in the posSIB has changed (are still valid or invalid) [page 3].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ericsson and Edge to allow each posSIB to contain a value tag, wherein the value tag for a posSIB indicates whether the positioning assistance data in the posSIB has changed, as taught by CMCC, in order to indicate whether there is updated positioning assistance data.
Regarding claim 2, Ericsson teaches the method of claim 1, wherein each posSIB in the plurality of posSlBs is assigned to one positioning System Information (positioning SI) message (SI message) in a plurality of positioning SI messages (positioning SIBs are contained in SI message) [page 3, section 2.1 Option 1, item 5], wherein the base station periodically broadcasts the plurality of posSlBs by periodically broadcasting the plurality of the positioning SI messages (positioning SIBs are periodically broadcasted in SI messages), wherein, for each posSIB assigned to a positioning SI message, the positioning SI message comprises an entire posSIB when the posSIB is not segmented or a segment of 
Regarding claim 3, Ericsson, Edge, and CMCC in combination teaches the method of claim 2, further comprising including at least one of the validity time [Edge; paragraphs 106-107, 110] or the value tag [CMCC; page 3] for at least one posSIB in the at least one posSIB (in the relied combination the posSIB of Ericsson is modified to include at least one of validity time as taught by Edge or value tag as taught by CMCC).
Regarding claim 4, Ericsson, Edge, and CMCC in combination teaches the method of claim 3, wherein both the validity time [Edge; paragraphs 106-107, 110] and the value tag [CMCC; page 3] for the at least one posSIB are included in the at least one posSIB (in the relied combination the posSIB of Ericsson is modified to include a validity time as taught by Edge and a value tag as taught by CMCC).
Regarding claim 5, Ericsson, Edge, and CMCC teaches the method of claim 4, wherein both the validity time [Edge; paragraphs 106-107, 110] and the value tag [CMCC; page 3] are included as part of the positioning assistance data in the at least one posSIB, wherein the validity time and the value tag are 
Regarding claim 6, Ericsson teaches the method of claim 5, wherein the positioning assistance data, the validity time and the value tag are defined according to an LTE Positioning Protocol (LPP) (LTE RRC) or an NR Positioning Protocol (NPP) [page 1, section 1].
Regarding claim 13, CMCC teaches the method of claim 1, wherein the value tag for a posSiB comprises a numeric value (value of the systemInfoValueTag) which remains unchanged while positioning assistance data in the posSIB is unchanged and is changed when positioning assistance data in the posSIB is changed (value of the systemInfoValueTag is different when positioning assistance data is invalid or updated) [page 3].
Regarding claim 14, Edge teaches the method of claim 1, wherein the validity time comprises at least one of a start time, a duration, an end time or some combination thereof (UE may use the Assistance Data to support positioning until validity time has expired) [paragraph 110].
Regarding claim 15, Ericsson teaches the method of claim 1, wherein the base station comprises an evolved NodeB (eNB) for 3rd Generation Partnership Project (3GPP) Long Term Evolution (LTE) or a New Radio (NR) NodeB (gNB) for 3GPP NR [page 2, section 2].  
Regarding claim 16, Ericsson teaches the method of claim 1, wherein the location server is an Enhanced Serving Mobile Location Center (E-SMLC) or a Location Management Function (LMF) [page 2, section 2].
Claims 17 and 33-34 recite similar subject matter as claim 1 and are therefore rejected on the same basis.
Claim 18 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 19 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 20 recites similar subject matter as claim 4 and is therefore rejected on the same basis.

Claim 22 recites similar subject matter as claim 6 and is therefore rejected on the same basis.
Claim 29 recites similar subject matter as claim 13 and is therefore rejected on the same basis.
Claim 30 recites similar subject matter as claim 14 and is therefore rejected on the same basis.
Claim 31 recites similar subject matter as claim 15 and is therefore rejected on the same basis.
Claim 32 recites similar subject matter as claim 16 and is therefore rejected on the same basis.

Claims 7-12 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ERICSSON: 3GPP TSG-RAN WG2 Meeting #102; R2-1808111 (hereinafter Ericsson) in view of Edge et al. (WO 2013/033464 A2), and CMCC et al.: 3GPP TSG-RAN WG2 #102; R2-1808893 (hereinafter CMCC) as applied to claims 1 and 17 above, and further in view of QUALCOMM INCORPORATED: 3GPP TSG-RAN WG3 Meeting #100; R3-183104 (hereinafter Qualcomm).
Regarding claim 7, the combination of Ericsson, Edge, and CMCC teaches including the validity time and value tag for at least one posSIB, but does not explicitly teach segmenting the at least one posSIB into a plurality of posSIB segments for the at least one posSIB; and including the validity time and the value tag for the at least one posSIB in only one of the plurality of posSIB segments.  In an analogous prior art reference, Qualcomm teaches segmenting at least one posSIB into a plurality of posSIB segments for the at least one posSIB (posSIB may be segmented) [page 2, section 4].  Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to allow the at least one posSIB including the validity time and value tag of the combination of Ericsson, Edge, and CMCC, to be segmented, as taught by Qualcomm, to include the validity time and the value tag for the at least one posSIB in only one of the plurality of posSIB segments, in order to provide posSIBs that exceed the maximimum size limit [pages 1-2, Section 3].
(segment 1) [page 3, section 9.2.x, SI Message Segments].
Regarding claim 9, Ericsson teaches the method of claim 8, wherein the segmenting the at least one posSIB into the plurality of posSIB segments comprises octet string segmentation or pseudo-segmentation [page 1, section 1].
Regarding claim 10, the combination of Ericsson, Edge, and CMCC does not explicitly teach wherein the base station periodically broadcasts scheduling information for the plurality of positioning SI messages, the scheduling information for each positioning SI message including the periodicity of broadcast of the positioning SI message and an identification of each posSIB assigned to the positioning SI message.  In an analogous prior art reference, Qualcomm teaches a base station (eNB) periodically broadcasts scheduling information for the plurality of positioning SI messages (eNB populates scheduling information for SI messages), the scheduling information for each positioning SI message including the periodicity of broadcast of the positioning SI message (SI periodicity) and an identification of each posSIB assigned to the positioning SI message (SI Message Segments) [pages 2-3, Section 4, 9.2.x].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ericsson, Edge, and CMCC to allow the base station to periodically broadcast scheduling information for the plurality of positioning SI messages, the scheduling information for each positioning SI message including the periodicity of broadcast of the positioning SI message and an identification of each posSIB assigned to the positioning SI message, as taught by Qualcomm, in order to deliver the positioning system information to base stations accordingly.
Regarding claim 11, Ericsson, Edge, CMCC, and Qualcomm in combination teaches the method of claim 10, wherein the scheduling information for each positioning SI message [Qualcomm; pages 2-3, 
Regarding claim 12, Ericsson, Edge, CMCC, and Qualcomm in combination teaches the method of claim 11, wherein the value tag for each posSIB [CMCC; page 3] is included in the scheduling information [Qualcomm; Pages 2-3, Section 4, 9.2.x] and the validity time [Edge; paragraphs 106-107, 110] for each posSIB is included in each posSIB.
Claim 23 recites similar subject matter as claim 7 and is therefore rejected on the same basis.
Claim 24 recites similar subject matter as claim 8 and is therefore rejected on the same basis.
Claim 25 recites similar subject matter as claim 9 and is therefore rejected on the same basis.
Claim 26 recites similar subject matter as claim 10 and is therefore rejected on the same basis.
Claim 27 recites similar subject matter as claim 11 and is therefore rejected on the same basis.
Claim 28 recites similar subject matter as claim 12 and is therefore rejected on the same basis.

Response to Arguments
Applicant's arguments filed 10/16/20 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argues that that the combination of Ericsson, Edge, and CMCC does not teach or suggest “determining a validity time for each posSIB; and sending the plurality of posSIBs to the base station, wherein the base station periodically broadcasts the plurality of posSIBs, the validity time for each posSIB and a value tag for each posSIB”.  In response to this argument, the Examiner submits that these limitations are taught by the combination of Ericsson, Edge, and CMCC which will be described herein.  Ericsson discloses “eNB broadcasts SIB scheduling information and SIBs with assistance data…” [page 2, section 2, items 4-5] which suggests “wherein the base station periodically broadcasts the plurality of posSIBs”.  Ericsson does not explicitly teach that the base station broadcasts “the validity time for each posSIB” which is taught by Edge.  Edge discloses that “LPP/LPPe Provide validity time for each posSIB” and in the relied combination of Ericsson in Edge, the eNB of Ericsson is modified to also broadcast a validity time for each posSIB, as taught by Edge.
The combination of Ericsson and Edge does not explicitly teach that the base station also broadcasts “a value tag for each posSIB” which is taught by CMCC.  CMCC discloses that “SystemInformationBlockType1…includes a value tag systemInfoValueTag, that indicates if a change has occurred in the SI messages” [page 3] which suggests that a SIB may include a value tag that indicates if a change has occurred in the SIB.  CMCC further discloses that “the value tag framework…can be used to inform UE the change of corresponding positioning SIBs” [page 1] and “For the change of specific pos-SI message can additionally be indicated by a pos-SI message specific value tag posSystemInfoValueTagSI” [page 3] which suggests that the value tag may be applied to positioning SIBs and not solely to SI messages.  CMCC therefore teaches that the base station broadcasts a “value tag for each posSIB” and in the relied upon combination of Ericsson, Edge, and CMCC, the eNB of the combination of Ericsson and Edge is further modified to also broadcast a value tag for each posSIB, as taught by CMCC.
In conclusion, the combination of Ericsson, Edge, and CMCC teaches all the limitations of claim 1 including at least “determining a validity time for each posSIB; and sending the plurality of posSIBs to the base station, wherein the base station periodically broadcasts the plurality of posSIBs, the validity time for each posSIB and a value tag for each posSIB”.  Claims 17 and 33-34 recite similar subject matter and .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/NAM T HUYNH/
Primary Examiner, Art Unit 2647